Citation Nr: 1628598	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for cancer of the thyroid as a result of exposure to ionizing radiation.


WITNESSES AT HEARING ON APPEAL

The Veteran and P. R.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to October 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.  In that decision, the RO declined to reopen the Veteran's previously denied claim for service connection for cancer of the thyroid, finding that new and material evidence had not been presented.  

In July 2015 the Board remanded the appeal for a Board hearing.  In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for cancer of the thyroid was denied in an April 1997 rating decision on the basis that there was no evidence that the Veteran was exposed to ionizing radiation and there was no basis in the available evidence of record to establish service connection for cancer of the thyroid.  The Veteran did not appeal this decision. 

2.  The new evidence submitted by the Veteran since the April 1997 denial is cumulative and redundant of evidence already of record; it does not relate to an unestablished fact and it does not raise a reasonable possibility of substantiating his claim for service connection.



CONCLUSIONS OF LAW

1.  The April 1997 RO decision denying the Veteran's claim of service connection for cancer of the thyroid is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the claim of entitlement to service connection for cancer of the thyroid have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard December 2011 letter satisfied the duty to notify provisions.  This letter informed the Veteran of the reason for his prior final denial, and it provided the definitions of new and material evidence.  The duty to notify is satisfied.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service private treatment records have also been obtained.  The Veteran did not indicate, and the record does not reflect, that he has been treated at VA facilities or that he ever sought disability benefits from the Social Security Administration.  No attempt to obtain records from these sources is necessary.  

Although a new VA medical examination was not provided in connection with the instant claim, the Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claim is not reopened, a new VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii).  Thus, VA's duty to assist has been met.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).
The Veteran sought service connection for cancer of the thyroid in May 1996.  The RO denied this claim in April 1997 on the basis that there was no evidence that the Veteran was exposed to ionizing radiation and there was no basis in the available evidence of record to establish service connection for cancer of the thyroid.

The Veteran did not file a notice of disagreement with or appeal the April 1997 rating decision, and no new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the April 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the previous denial, the only new evidence submitted by the Veteran is a Radiation Risk Activity Worksheet that he completed in January 2012, various statements in support of his claim, what appears to be a newspaper clipping detailing the availability of VA benefits for veterans who were exposed to ionizing radiation, and his testimony from the May 2016 hearing.  

The aforementioned evidence, while new, is cumulative and redundant of evidence already of record and does not relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for service connection.  In this regard, the Radiation Risk Activity Worksheet, lay statements, and May 2016 testimony largely repeat information that the Veteran provided in conjunction with his May 1996 claim for benefits.  Moreover, the newspaper article is irrelevant as the Veteran's claim was not previously denied because VA was not compensating veterans who were exposed to radiation.  Rather, the claim was denied because there was no evidence that the Veteran was exposed to ionizing radiation and there was no evidence that his thyroid cancer was otherwise related to his service.  Notably, while the Veteran reported in a November 2012 submission that VA's regulations had been modified to recognize a greater exposure area following the release of the atomic bombs, he is mistaken.

The Veteran's submissions and his May 2016 testimony do not speak to the underlying issue of actual exposure to ionizing radiation.  Instead, they relate to his continued contentions of being stationed in the Philippines and Korea when atomic bombs were dropped on Japan during World War II, a fact that was previously considered.  Although there is a presumption of exposure to radiation if service was in specific locations at specific times in Japan, there has been no new evidence relating to this unestablished fact.

Absent any new evidence that speaks to the reason for the previous final denial of service connection for cancer of the thyroid, the Board cannot find that new and material evidence has been presented to reopen this claim.  Thus, reopening the claim of service connection for cancer of the thyroid is not warranted.  As the claim is not reopened, the benefit-of-the-doubt doctrine is not applicable.


ORDER

New and material evidence has not been presented, and the Veteran's claim of service connection for cancer of the thyroid as a result of exposure to ionizing radiation remains denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


